Title: To Thomas Jefferson from John Harvie, 29 December 1777
From: Harvie, John
To: Jefferson, Thomas



Dear Sir
York Town December the 29th 1777

Your Letter of November the 26th. was handed to me by the post before the last. The great Objects of the Assemblys Deliberations are of the most Interesting Nature and I have no Doubt they will bring them to Maturity with their Usual Wisdom. If the late Generous Spirit of Virginia in their Act for Cloathing and Measures for preventing of Forestalling does not Inspire the other States with a Virtuous Emulation the Avarice of Individuals will be more Fatal to the Liberties of America than the Sword of the Enemy. I have a great while past Shudder’d at the Rapid Strides of this Monster in Society, but lately he has broke through every feeble Fort Oppos’d to him, and threatens us with Inevitable Destruction unless his Carrier is Immediately Check’d by the joint Efforts of the United States. In Short the Avarice and disaffection of the people here is so great that they refuse any price that we can give for the Necessary provisions for the Army, and the Generals last Letter Couch’d in terms Strong and pathetic holds out a probability of the Armys Desolveing unless they are more fully and Constantly Supplied. You would Execrate this State if you were in it. The Supporters of this Government are a set of Weak men without any Weight of Character. No kind of Respect is paid by the people either to their Laws or Advice, and instead of Checking they in many Instances Countenance the Exactions of their Constituents being otherwise fearful of looseing their present Shadow of power. Two thirds of the State of Delaware are Notoriously known in their Hearts to be with our Enemys. They have not at present the Shadow of Government amongst them and their Representation to Congress has been withdrawn a Considerable time before I had a Seat in it. From this you must foresee that these Execrable States Clogg the Operations of the Continent in an Alarming Degree. Then what is to be done? Are we with this Conviction upon our Minds to suffer them for the want of Virtue and Vigour in their Governments to Involve the whole in the Worst of Calamitys or will not Congress be Justifyable (from the Necessity of the Case as Guardians to the Sacred rights of the people at large) in persueing such Measures as will Eventually save this Continent from perdition? The feelings of my own Heart tells me they will. Yet I Revere the Sovereignity of the States and the Civil rights of the people as much as any man liveing who is not Capable of more refin’d and deeper reflections than myself. Such I acknowledge see  things of this Dilicate Nature in a more Enlarged Comprehensive point of View and by such I Ardently wish to be Instructed. Indeed my Honored Friend for such I esteem you, the present State and Condition of this Continent, Oweing to the Alarming disaffection in this Quarter, an Almost Universal discontent in the Army, a Reformation therein Meditated by Congress to Commence and be Carry’d into Effect this Winter with Numberless other Matters that I am not at Liberty to disclose even to you, requires the Wisdom of the first Characters amongst us to give them weight and Efficacy. Then why cant some of those who so fully come under this Description be prevail’d upon to give their attendance in Congress if it was only for a few Months? I am sure you know me two well to Impute this Earnestness to Unworthy Motives. It arises from the purest Intentions for the Interests of my Country. It would be Stupid Vanity in me not to be Sensible of my own lack of Abilitys to Constitute a Member of this August Assembly with Reputation to myself and Service to the publick, and other States in part of their Delegation equally Experience this Misfortune.
Your Supply of Cloathing came very Opportunely to Cover the Shivering Limbs of our poor Naked Soldiers. Thousands of them are now in the Hospitals for the want of even Wrags to keep them from the Cold. We hear Two Hundred thousand pounds worth of Goods (at Exorbitant prices) has been purchased in the Masachusets. We hope they will be soon forwarded to the Army.
There is no late Interesting Intelligence from either of our Army’s. General Washingtons is now in Forge Valley about twenty three Miles from Philadelphia where they will probably remain Inactive the greatest part of the Winter. The Waste of the Enemy wherever they move is a Scene of Cruelty and distress. This dreadful Calamity is only Alleviated to the Whig by seeing the Torys property made one Common Ruin with his own, for all their late Ravages is Indiscriminate.
It would take a much wiser man than me to Unravel the Misterious Conduct of the French Court. They have not yet given us any publick Avowal of their patronage. Our Commissioners are never Admitted to publick or private Audiencies with their Ministers. What little Business they transact with them is by the Aid of a third person and their Scanty Supplies to us seem to be Conducted with Timidity Caution and Secrecy. Some Weeks past we daily expected to hear that they had taken a dicisive part for us, but our last Letters Advise us Not to be two Sanguine in our Expectations of Foreign Assistance but to place our Security in our  own Resources with this only exception that a Capital Advantage over our Enemys in the Feild may give a different Turn to the refin’d politics in Europe and Operate powerfully in our favour. This we have Obtain’d in the Surrender of Burgoyne of which the French Court are now or must Shortly be Acquainted. It is only to you that I Communicate any thing of this Nature that can have the least Tendency to Damp the Ardour or Expectations of our Countrymen.
I have wrote to a gentleman of my Acquaintance in Lancaster to endeavour to find out and procure the Workmen you desire if to be had in that Town, there being none such that will engage in this. I have not received his Answer but have but little expectations from his Enquirys, as a Tradesmans prospects here is not a Moderate Compensation for his Labour. Nothing less than a small Fortune made without Merrit or trouble will Content him. I am told there is amongst the British prisoners in Maryland or Virginia some expert Workmen of the Trades you want. I have written to the Commissary of prisoners to Acquaint me with their Names and the places of their confinement. My design after Obtaining proper Information is to Get a permission from the Board of War for you to Employ such of them as you think proper, which I shall in due time Inclose you. This I think will be the Cheapest and probably the most Convenient way for you to Carry on your Buildings but of this you are the only proper Judge. Drums for our Militia has been an Object of my Enquirys since I first came here. They are not to be had on any Terms whatever. Our State is at present unrepresented, Mr. Jones haveing left us a few days ago. Our Assembly was kind to him. I wish they would Confer the same favour on another of their Servants. Indeed my Situation is disagreable here besides you knowing my very Narrow Fortune may Immagine that sometimes the Cares of a Husband and parent tell me there is a duty oweing to them as well as to my Country. I beseech you not to Consider this Sentiment as ariseing from a littleness of Soul or a Sordid Spirit, but I could not be just to the Woman who from much higher Expectations devoted herself to me if I now altogether Neglected the Interests of her and the little pledges she has presented me with. The Complication of this Letter will Convince you of the respect I must have for the man to whom I open my whole Soul without Ceremony punctilio or Reserve.

Jno. Harvie

